On Rehearing.
Ludeling, C. J.
We deem it unnecessary to pass upon the questions raised by the amended pleadings and by the bills of exceptions, inasmuch as we propose to decide the questions raised by said amended answers; and the facts necessary to present those issues are either proved or admitted to be true. The ends of justice will be subserved, therefore, by a termination of this protracted and fierce litigation.
The pleadings and facts of this case are substantially stated in the opinion of the court rendered on the tenth of February, 1873.
The important questions to be determined are:
First — What effect did the Civil Rights bill have upon the status of Cornelia Hart and her children, persons of color?
Second — Did the law of Louisiana in 1867 exclude or prohibit all other modes of acknowledgments for the purpose of the legitimation of children by a subsequent marriage except those made in notarial acts, in the registry of birth or baptism, or in the act of marriage?
Third — Did E. C. Hart and Cornelia Hart legally acknowledge their children before their marriage?
I. The effect of the Civil Rights bill was to strike with nullity all State laws discriminating against them on account of race or color, and to confer upon them the rights and privileges which they would have under the State laws if they were white persons. It invested her with the capacity to enter into the contract of marriage with E. C. Hart, a white man, and to legitimate her children by him born before said marriage, just as if she had been a white woman.
*98The law declares they “ shall have the same right, in every State and. Territory in the United States, to make and enforce contracts, to sue, be parties and give evidence, to inherit, purchase, lease, sell, hold and convey real and personal property, and to full and equal benefit of all laws and proceedings for the security of person and property, as is enjoyed by white citizens, and shall be subject to like punishment, pains and penalties, and to none other, any law, statute, ordinance, regulation or custom, to the contrary notwithstanding.” Marriage is a civil contract. C. C. art. 91.
II. The Code of 1825, under which the rights of the parties must be determined, subject, of course, to the modifications made therein by the civil rights bill, passed in April, 1866, contains the following provisions: “Children born out of marriage, except those who are born from an incestuous or adulterous connection, may be legitimated by the subsequent marriage of their father and mother, whenever the latter have legally acknowledged them for their children, either before their marriage or by their marriage contract itself.”
It is contended that the natural children could not be legally acknowledged, except by a formal act, a solemn act, in which form is of the essence. We have searched the Code in vain to find anything to support this position when white children are concerned. The only article of the Civil Code relied upon is article 221. It provides that “the acknowledgment of an illegitimate child shall be made by a declaration, executed before a notary public, in presence of two witnesses, whenever it shall not have been made in the registering of the birth or baptism of such child. No other proof of acknowledgment shall be admitted in favor of children of color.”
To say that this article is not prohibitive of other proofs of acknowledgment, except in favor of children of color, would be but a repetition of the language of the article. To maintain that the prohibition applied to white children, would be to render useless or meaningless an entire sentence in the article.
A statute is to be so construed as to give sense and meaning to every part, if possible. The maxims, “ expressio unius est exclusio alterim,” and “the exception proves the rule,” are fully applicable to this article. Therefore, “other proof of acknowledgment shall be admitted in favor of” white children. And article 227 of the Code of 1825 declares some of the ways in which proof of acknowledgment may be made when not prohibited. It may not be amiss here to notice that in the Code of 1808, the article 25 of sec. 2, chap, iii, corresponding to article 221 of the Code of 1825, made no distinction between white and colored children as to the kind of proof required, while the Code of 1825, as we have already seen, made a marked distinction. And *99the Code of 1870, while obliterating all distinctions on account of race or color, made a material addition in article 119 (217) by incorporating in said article the words, “by an act passed before a notary and two-witnesses,” after the clause, “whenever the latter shall have legally acknowledged them,” etc. But, of course, this change can not affect the rights of the children of Hart, which were fixed in 1867. C. C. art. 944.
The question presented in this case, it is believed, has never been directly adjudicated by this court. The case reported in 4 Mart. 266, was under the Code of 1808, and the parties to it were colored persons; and so they were in the following cases, in which the court expressed opinions in regard to the manner of proving an ackowledgment, to wit: 4 La. 175; 6 La. 560; 14 La. 542; 12 R. 57; 6 An. 157; 15 An. 342, and 21 An. 435. The views therein expressed are somewhat conflicting, and the cases preceding that in 6 An., Dupré v. Caruthers, were reviewed by Mr. Justice Preston, in whose conclusions alone a majority of the court concurred, while Mr. Justice Rost, dissenting, reviewed the law and the decisions of .this court, as well as the jurisprudence of France upon the subject. He adhered to the opinions expressed in Lange et al. v. Richoux et al., 6 La. 570, in which it was held that the language used in article 221 C. C. is not prohibitive, and that so far from saying that a declaration before a notary, or in the registry of birth or baptism, shall be the only proof permitted, the Code expressly permits other modes of proof, both of paternal and maternal descent, without any restriction as to the purpose for which it may be allowed. 6 An. 158. As to white children, we conclude that the interpretation of article 221, made in Lange et al. v. Richoux et al., is correct. See also Jones v. Hunter, 6 Rob. 236, where it is held that ail acknowledgment in a will made in Mississippi, not passed before a notary, was valid.
III. The evidence in the record leaves no doubt that E. C. Hart and Cornelia Hart openly, publicly and continuously, during many years, acknowledged their children. It is proved that Cornelia Hart was the concubine of E. C. Hart, and resided with him in his house from 185 until his death in 1869; that he publicly recognized them and treated them as his children, providing for their wants and education; that he requested a priest to baptize them, and asked a friend to stand as the godfather of his children. It is further proved that he was solicitous about disposing of his property so that it might enure to the benefit of his children after his death; that he requested Father Pierre, a Catholic priest, to take itr for their benefit, who declined, but suggested that he could legitimate his children by marriage, and thereupon he married the mother of his children for the purpose of legitimating them, *100in order that they might inherit his property. This is the substance of the testimony of the priest. It is ample to establish the acknowledgment before the marriage. But there is abundant proof of their acknowledgment before the marriage besides the testimony of the priest.
It is contended that inasmuch as the law forbade the marriage between their parents at the time of their birth, the children never after-wards could be legitimated. This is manifestly a non seqmtur. While that prohibition existed as a law of the State they could not be legitimated ; but the moment after the law forbidding marriages between white and colored persons was abrogated, it was lawful to legitimate them, in every way that white children might be. And the only prohibition against the legitimation of children by the marriage of their parents is to be found in article 217 of the Code of 1825, and the prohibition applies only to children born “from an incestuous or adulterous connection.”
It is therefore ordered and adjudged that the decree heretofore rendered in this case be-adhered to.